 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11
      ERIC SHELDON MORSE,                              Case No. 1:18-cv-00890-EPG
12
13                      Plaintiff,                     FINAL JUDGMENT AND ORDER
                                                       REGARDING PLAINTIFF’S SOCIAL
14           v.                                        SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL
      SECURITY,
16
                        Defendant.
17
18
19
            This matter is before the Court on Plaintiff’s complaint for judicial review of an
20
     unfavorable decision by the Commissioner of the Social Security Administration regarding his
21
     application for Disability Insurance Benefits and Supplemental Security Income. The parties have
22
     consented to entry of final judgment by the United States Magistrate Judge under the provisions
23
     of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit. (ECF Nos. 7,
24
     8).
25
26   \\\

27   \\\
28



                                                       1
 1
        A. ALJ’s Treatment of Plaintiff’s Testimony about His Symptoms
 2
 3          Plaintiff first claims that the Administrative Law Judge (“ALJ”) erred in failing to provide
 4   legally sufficient reasons for discounting the symptom testimony of Plaintiff.
 5          The Ninth Circuit has provided the following guidance regarding Plaintiff’s symptom
 6   testimony:
 7
            To determine whether a claimant's testimony regarding subjective pain
 8          or symptoms is credible, an ALJ must engage in a two-step analysis. First, the ALJ
            must determine whether the claimant has presented objective medical evidence of
 9
            an underlying impairment “which could reasonably be expected to produce the
10          pain or other symptoms alleged.” Bunnell v. Sullivan, 947 F.2d 341, 344 (9th
            Cir.1991) (en banc) (internal quotation marks omitted). The claimant, however,
11          “need not show that her impairment could reasonably be expected to cause the
12          severity of the symptom she has alleged; she need only show that it could
            reasonably have caused some degree of the symptom.” Smolen v. Chater, 80 F.3d
13          1273, 1282 (9th Cir.1996). “Thus, the ALJ may not reject subjective symptom
            testimony ... simply because there is no showing that the impairment can
14          reasonably produce the degree of symptom alleged.” Id.; see also Reddick, 157
15          F.3d at 722 (“[T]he Commissioner may not discredit the claimant's testimony as to
            the severity of symptoms merely because they are unsupported by objective
16          medical evidence.”).
17          Second, if the claimant meets this first test, and there is no evidence of
18          malingering, “the ALJ can reject the claimant's testimony about the severity of her
            symptoms only by offering specific, clear and convincing reasons for doing
19          so.” Smolen, 80 F.3d at 1281; see also Robbins, 466 F.3d at 883 (“[U]nless an ALJ
            makes a finding of malingering based on affirmative evidence thereof, he or she
20          may only find an applicant not credible by making specific findings as to
21          credibility and stating clear and convincing reasons for each.”).

22
     Lingenfelter v. Astrue, 504 F.3d 1028, 1035-1036 (9th Cir. 2007). Here, The ALJ found that
23
     Plaintiff presented objective medical evidence of an underlying impairment which could
24
     reasonably be expected to produce pain or other symptoms alleged. Moreover, there was no
25
     evidence of malingering. Thus, this Court evaluates whether the ALJ’s reasons for rejecting the
26
     Plaintiff’s testimony about the severity of his symptoms were sufficiently specific, clear and
27
     convincing.
28



                                                       2
 1
 2          The ALJ gave the following reasons for rejecting Plaintiff’s symptom testimony,
 3   specifically Plaintiff’s testimony about his need to go to the bathroom approximately 15-20 times
 4   a day for 10 minutes at a time:
 5
            The claimant does have a history of severe ulcerative colitis and is now status-
 6
            post-total colectomy with an ileoanal pouch, which was reconstructed in 1994 (Ex.
 7          4F/32-33). Although he reports diarrhea, rectal pain, and joint pain related to this
            condition, it is significant to note that after he recuperated from surgery, he
 8          obtained a mechanic’s certificate and was able to work full time despite his
            symptoms. (Ex. 2F/4, 2E, 4E, and 6D).
 9
10
            In addition, the claimant’s testimony concerning the frequency of diarrhea is
11          inconsistent with the record in that his weight has remained relatively stable over
            time and there were no signs of malnutrition (Exs. 6F/12, 6F/10, 6F/6, 6F/2, 5F/2,
12          5F/13, 3F/6, and 1F/12). In fact, Dr. Wagner found reasonable stores of
13          subcutaneous fat on the abdomen (Ex. 3F/6). Nor did his doctors note significant
            fluid or electrolyte abnormalities, as one might expect with frequent and severe
14          bouts of diarrhea.
15          The claimant also alleged ulcerative-colitis-related arthropathy with joint pain.
16          However, physical examination findings, as discussed above, were generally
            unremarkable. Rather he had normal range of motion and normal strength and was
17          able to move about without apparent difficulty. Laboratory testing for C Reactive
            Protein and Westergren Sedimentation Rate were negative and did not support the
18          diagnosis.
19
            The claimant has had a positive response to medication. He reported benefit from
20          Tramadol for pain without debilitating side effects (Ex. 1F/10, 6F/6, 6F/8, 5F/5,
            7F/18, 7F/22), but he did not find stronger opioids to be of help (Ex. 6F/12).
21
22          The claimant’s daily activities suggest the claimant retains the capacity for a
            significant range of activities. The claimant reported a typical day included getting
23          up, getting coffee, getting on the computer, watching television, building model
            cars, watching more television, having lunch, and then repeating the same
24
            activities (Ex. 2F/6). He could do chores such as vacuuming, washing dishes,
25          cooking, sweeping, washing clothes, and yardwork (Exch. 2F/6). His hobbies
            included playing the guitar and building model cars (Ex. 2F/6). He was able to
26          drive a car, shop in stores for food and clothing, and count change, but he did not
            handle bank accounts or pay bills due to his financial status (Ex. 3E/7). Although
27
            he reported that he does not regularly spend time with others, he admitted to
28



                                                      3
            having a couple of close friends (Ex. 3E/9; 2F/7). He also reported that he took
 1
            care of his son and provided for him as best he could.
 2   (A.R. 24).
 3          Regarding the ALJ’s first reason, “that after he recuperated from surgery, he obtained a
 4   mechanic’s certificate and was able to work full time despite his symptoms,” it is true that
 5   Plaintiff worked full-time for many years following his surgery from the ulcerative colitis.
 6   However, the ALJ does not address Plaintiff’s claim that his symptoms have worsened over time.
 7   The ALJ addressed this issue at the hearing as follows:
 8          Q: Well, okay. I see you have a long—I see ’95. I see you have a long history of
            work. How were you able to work for so many years?
 9
10          A: I tried just to do the best I could, because I would always have a lot of hardship
            going through work, going to the bathroom. I’ve been fired for going to the
11          bathroom. And I knew I was going to have to have help one day, because it was
            just so hard for me to do it all the time, to go to the bathroom and just keep trying
12          to work. And I—then I kind of—as I got older, I got bigger. And then I had it
13          when I was a kid, and I got—my pouch stayed the same, but I got bigger, and I just
            keep constantly going. And when I go, the more I go to the bathroom, the more it
14          makes it worse, and then the pain just is—I got to stop.
15          ...
            Q: And how could you do that job at Jiffy Lube . . . if you have to go to the
16          bathroom . . . so much?
17
            A: I would go and come back. And then they would get—I would do it, but they
18          would get mad at me and, why do you go to the bathroom so much? And then
            some places would let me go, and I would just try to do the best I could. But
19
            it’s—I got to—it’s kind of a hard job, but you got to do certain things and be there.
20          And I’m always not there, back and forth, back and forth.

21   (A.R. 41-42). The ALJ does not address Plaintiff’s explanation. Given this explanation—
22   including that Mr. Morse was previously fired for jobs because of his bathroom use, and that the
23   condition worsened over time because the pouch did not adjust to Plaintiff’s growing size—the
24   fact that Plaintiff worked many years since his initial surgery is not a clear and convincing reason
25   to discredit Plaintiff’s symptom testimony.
26          The ALJ’s second reason relates to a lack of symptoms of diarrhea and weight loss. But
27   Plaintiff’s alleged bathroom use was not due to diarrhea. As Plaintiff described extensively at the
28   hearing, his frequent and lengthy bathroom use is due to having a pouch that collects waste



                                                       4
 1   products, which needs to be emptied frequently. (A.R. 43-44). Although he also testified that
 2   illnesses exacerbate the problem and are “constant liquid,” he did not allege that he has constant
 3   diarrhea. Thus, the lack of physical symptoms related to constant diarrhea is not on point and is
 4   not a clear and convincing reason for discrediting Plaintiff’s testimony.
 5          The ALJ’s next reason concerned normal range of motion, strength, C Reactive Protein
 6   and Westergren Sedimentation Rate. This reason concerns the allegation of joint pain, rather than
 7   bathroom issues. Setting aside whether those tests adequately disprove allegations of pain, they
 8   do not concern Plaintiff’s allegation of frequent and lengthy bathroom breaks. The same is true
 9   of the ALJ’s reason regarding a positive response to pain medication. Although the parties
10   dispute the extent that Tramadol alleviated the pain, it is not relevant to bathroom use. No one
11   contended that Tramadol would affect the frequency or length of Plaintiff’s bathroom use.
12          Finally, the ALJ pointed to Plaintiff’s daily activities including getting coffee, getting on
13   the computer, watching television, building model cars, and having meals. The Court finds that
14   none of these activities, individually or in the aggregate, are inconsistent with Plaintiff’s
15   allegations regarding bathroom use.
16          After review of these reasons, the Court finds that the ALJ did not provide legally
17   sufficient reasons for discounting Plaintiff’s symptoms regarding his frequency and length of
18   bathroom use.
19          The Court now turns to whether to remand for further proceedings or award of benefits.
20   The Ninth Circuit has provided the following tests for whether an award of benefits is
21   appropriate:
22          We subsequently distilled the Varney rule (sometimes referred to as the “credit-as-
23          true” rule) into three steps. Under this procedure, we first ask whether the “ALJ
            has failed to provide legally sufficient reasons for rejecting evidence, whether
24          claimant testimony or medical opinion.” Garrison, 759 F.3d at 1020; see
            also Moisa, 367 F.3d at 887.
25
26          Second, if the ALJ has erred, we determine whether “the record has been fully
            developed,” Garrison, 759 F.3d at 1020, whether there are “outstanding issues that
27          must be resolved before a determination of disability can be made,” Moisa, 367
            F.3d at 887, and whether further administrative proceedings would be
28



                                                         5
            useful, see Varney II, 859 F.2d at 1399. Administrative proceedings are generally
 1
            useful where the record “has [not] been fully developed,” Garrison, 759 F.3d at
 2          1020, there is a need to resolve conflicts and ambiguities, Andrews, 53 F.3d at
            1039, or the “presentation of further evidence ... may well prove enlightening” in
 3          light of the passage of time, Ventura, 537 U.S. at 18, 123 S.Ct. 353. Where there
            is conflicting evidence, and not all essential factual issues have been resolved, a
 4
            remand for an award of benefits is inappropriate.
 5
            Third, if we conclude that no outstanding issues remain and further proceedings
 6          would not be useful, we may apply our prophylactic Varney rule, finding the
 7          relevant testimony credible as a matter of law, see Vasquez v. Astrue, 572 F.3d
            586, 600-01 (2008) (Hawkins, J., concurring) (describing how the Varney rule has
 8          been used); Harman v. Apfel, 211 F.3d 1172, 1178–79 (9th Cir.2000), and then
            determine whether the record, taken as a whole, leaves “not the slightest
 9          uncertainty as to the outcome of [the] proceeding,” Wyman–Gordon, 394 U.S. at
10          766 n. 6, 89 S.Ct. 1426.

11          When all three elements of this Varney rule are satisfied, a case raises the “rare
            circumstances” that allow us to exercise our discretion to depart from the ordinary
12          remand rule.
13   Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1100-1102 (9th Cir. 2014)
14   (internal citations and footnote omitted).
15          The Court has found that the ALJ’s reasons for discounting Plaintiff’s testimony regarding
16   his symptoms are not legally sufficient. It also finds that further administrative proceedings are
17   not necessary. The ALJ himself described at the hearing why the frequency of bathroom breaks
18   was the most important issue because it alone was disabling due to the time off-task. (A.R. 55
19   (“it’s not really a functional limitation in that case. It’s just kind of a case where, you know,
20   how—you know, how often would he be off task? As you know, almost any VE will say 20% is
21   disabling, and 15-20 bathroom breaks a day would be more than 20%.”). Furthermore, there is
22   not the slightest uncertainty of the outcome once the Plaintiff’s testimony regarding the frequency
23   and length of bathroom breaks is credited as true. Accordingly, this is the rare circumstance
24   where a remand for award of benefits is appropriate.1
25
     1
26    Plaintiff also argued that the ALJ committed legal error in rejecting the opinion of a third party
     without legally sufficient justification. Given the Court’s holding above, it need not reach this
27   other issue. It is worth noting, however, that the third-party opinion at issue corroborated
     Plaintiff’s testimony regarding his bathroom use. (A.R. 293 (“[T]he Dr. said he would have a lot
28   of problems later in life. Lots of problems, can’t work, has tried many times, but because he’s



                                                        6
        B. Conclusion
 1
            Accordingly, the decision of the Commissioner of the Social Security Administration is
 2
     REVERSED and REMANDED for calculation and award of benefits, consistent with this
 3
     decision.
 4
 5
     IT IS SO ORDERED.
 6
 7      Dated:     August 16, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     always in the bathroom and it hurts all the time. . . At this time as he’s gotten older on a regular
28   day he can go to the restroom bowel movement 15 to 20 times a day . . . .”).



                                                        7
